Order entered March 3, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00039-CV

       METHODIST HOSPITALS OF DALLAS D/B/A METHODIST
            MANSFIELD MEDICAL CENTER, Appellant

                                         V.

  CYNTHIA YATES, INDIVIDUALLY AND AS REPRESENTATIVE OF
           THE ESTATE OF HUBERT YATES, Appellee

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-07083-B

                                      ORDER

      The clerk’s record in this accelerated appeal is past due. Before the Court is

appellant’s February 26, 2021 letter informing the Court that its efforts to ensure

the record is filed have not been successful.

      Because the appeal cannot proceed without the clerk’s record, we ORDER

Dallas County Clerk John F. Warren to file the record no later than March 8,

2021. We caution that extension requests will be disfavored.
      We DIRECT the Clerk of the Court to send a copy of this order to Mr.

Warren and the parties.

                                        /s/   ROBERT D. BURNS, III
                                              CHIEF JUSTICE